DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022  has been entered.
Response to Amendment
This Office action is responsive to the amendment filed  with the request noted above. As directed by the amendment, claims 1, 4, 11 and 23 have been amended and claim 18 has been cancelled. Thus, claims 1-17 and 19-23 are presently pending.
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
In paragraph bridging page 10-11 of the response, it has been stated that “… independent claim 1 has been amended to further recite that "the electromagnetic field generator is connectable to the ultrasonic probe within an envelope of 5 cm of the ultrasonic probe when mounted on the ultrasonic probe by the mounting device." Thus, the claimed electromagnetic field generator at its point most remote from the ultrasonic probe has a distance to the ultrasonic probe of 5cm or lesser.” This argument forms the basis of Applicant’s argument, Applicant has taken the position that the electromagnetic filed generator in claim 1 is claimed, however, claim 1 recites the electromagnetic field generator functionally “A mounting device for reversibly mounting at least one electromagnetic field generator …”, thus claim 1 does not claim the electromagnetic filed generator, rather, a mounting device, coupled with functional limitation setting forth a capability of the mounting device to mount an electromagnetic filed generator to an ultrasonic probe. Since claim 1 does not positively recite the electromagnetic filed generator, Applicant’s arguments are deemed not persuasive. If Applicant intent is to claim a mounting device in combination with an electromagnetic  filed generator, it is suggested that Applicant amend claim 1 to positively recite the electromagnetic field generator. In the current form, the mounting device of Henkel  et al., US 20150080710 A1 is capable of mounting an electromagnetic filed generator to an ultrasonic probe as claimed and detailed in the rejection section herein. For this reason, Applicant’s arguments are unpersuasive and the previous prior art rejection of claims in view of Henkel et al.,  are maintained and cannot be withdrawn at this time. 
Claim Interpretation
It is to be noted here that the claims under examinations are directed to an apparatus. A claim term is functional when it recites a feature “by what it does rather than by what it is”. Additionally, “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004) (MPEP 2173.05(g)). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 
In the instant case, claim 1 positively recites a mounting device, for reversibly mounting electromagnetic filed generator on an ultrasound probe, the terminology associated with “for” are functional limitations that show a capability of the mounting device or the intended use of the mounting device to reversibly mount an electromagnetic filed generator on an ultrasound probe. The prior art need not teach the intended use of the mounting device with an electromagnetic field generator and ultrasound probe, the mounting device of the prior art need only be capable of the intended use.
Claim Objections
Claim 6 is objected to because of the following informalities:  “the first fastening structure” should be amended to “the at least one fastening structure” to be consistent with the prior recitation in claim 1 for proper antecedence basis .  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “the first fastening component” should be amended to “the at least one first fastening component” to be consistent with the prior recitation for proper antecedence basis .  Appropriate correction is required.
Claim 7 is further objected to because of the following informalities: claim 7 is in an improper Markush format, “and” should be included between the last two elements of the group so as the group is closed and not open-ended, i.e., last line should be amended to “… a clutch; and a clamp” to be in proper Markush format - see MPEP 2173.05(h).  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “the second fastening structure” in last line of the claim should be amended to “the at least one second fastening structure” to be consistent with the prior recitation for proper antecedence basis .  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “the second fastening structure” should be amended to “the at least one second fastening structure” to be consistent with the prior recitation for proper antecedence basis .  Appropriate correction is required.
Claim 9 is further objected to because of the following informalities: claim 9 is in an improper Markush format, similar to claim 7 discussed above and should be amended as previously suggested be in proper Markush format - see MPEP 2173.05(h).  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the second fastening structure” and “the first fastening structure” “the first connection element” in line 4-5 of the claim, and “the second connection element” in line 5 of the claim should be amended to be consistent with the prior recitation of each recitation for proper antecedence basis .  Appropriate correction is required.
Claim 11 is objected to because of the following informalities “the first connection element” should be amended to be consistent with the prior recitation for proper antecedence basis .  Appropriate correction is required.
Claim 12 is objected to because of the following informalities “the second connection element” should be amended to be consistent with the prior recitation for proper antecedence basis .  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “the second fastening component” should be amended to be consistent with the prior recitation for proper antecedence basis .  Moreover, claim 13 is in an improper Markush format, similar to claim 7 discussed above and should be amended as previously suggested be in proper Markush format - see MPEP 2173.05(h).  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “the first fastening structure” and “the second fastening structure” should be amended to be consistent with the prior recitation for proper antecedence basis .  Moreover, claim 14 is in an improper Markush format, similar to claim 7 discussed above and should be amended as previously suggested be in proper Markush format - see MPEP 2173.05(h).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 6-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “wherein the electromagnetic field generator is connectable to the ultrasonic probe within an envelope of 5 cm of the ultrasonic probe when mounted on the ultrasonic probe by the mounting device”. This recitation renders claim 1 indefinite because the recitation provide structural limitations to an electromagnetic field generator and ultrasonic probe 
Claims 2 and 3 are rejected for the same reason as claim 1 because the limitations require an ultrasonic probe that is not positively recited. 
Claim 4 and 5 each recite the limitation "the electromagnetic field generator" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim considering claim 1 recites “at least one electromagnetic field generator”. It is unclear whether claims 4 and 5 refers to the at least one electromagnetic field generator or another electromagnetic field generator. 
Claim 19 recites the limitation "the electromagnetic field generator" in line 5, and "an electromagnetic field generator" in line 10.  There is insufficient antecedent basis for this limitation in the claim, it is unclear whether the recited “at least one electromagnetic field generator” and “electromagnetic field generator” are one and the same or distinct elements. Claim 19 need to be written in a way that there is proper antecedence basis for the electromagnetic field generator. 
Claims 20 and 21 are likewise rejected, because they include all limitations of claim 19. 
Claim 23 recites the limitation "at least one electromagnetic field generator" in line 4, "an ultrasonic probe" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Note claim 23 previously sets forth “an ultrasonic probe” in line 2, and “an electromagnetic field generator” in line 3, it is unclear whether these elements are the same or distinct. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Henkel et al., US 20150080710 A1  hereinafter “Henkel” as previously cited.
Regarding claim 1, Henkel discloses a mounting device ([0021] fastener or [0051] “one or more fasteners”, e.g., [0086] Velcro fastener), wherein the mounting device comprises at least one first fastening structure (e.g., a first of the “one or more fasteners”). Examiner’s note: see claim interpretation note above, the word "for" is interpreted as intended use and functional language. Intended use/functional language does not require that the reference specifically teach the intended use of the element (i.e., for specifically mounting an electromagnetic field generator to an ultrasonic probe). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  
In the instant case, the one or more fasteners of Henkel reversibly mounts a magnetometric detector on an ultrasonic probe, the mounting device is connectable to the magnetometric detector via a first of the one or more fasteners, in a way that ensures that during use in a medical procedure, i.e.,  fixedly attached – [0021] and/or the magnetometric detector and the imaging probe are in a fixed position relative to each other in a way that ensures that during use in a medical procedure they are fixed in position  - [0051], the 
Regarding claim 3, the mounting device of Velcro type are known to have a thickness of  less than 5cm, as such, the mounting device will be arranged within an envelope of 5cm on the ultrasonic probe consistent with envelope definition in page -6- line 21 to page -7- line 9 of instant specification.
Regarding claims 6 and 8, see [0021] fastener is fixedly attached to the imaging probe and/or magnetometric detector and/or [0056] “one or more fasteners” and/or [0086] Velcro type fastener. 
Regarding claim 10, see discussion above in claim 8, a second one of the one or more fasteners, for example a second part of the Velcro is a single piece. 
Claim(s) 1-3 and 6-15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Savitsky et al., US 20160314715 A1  hereinafter “Savitsky”.
Regarding claim 1, Savitsky  discloses a mounting device (150 – Fig. 5A-6B [0043]) for reversibly mounting a motion sensor (118) with respect to an ultrasonic probe as depicted in Figs. 5A-6B, the motion sensor is positionable in at least one mounting position as depicted in Figs. 5A-6B by adjusting the mounting device accordingly, the mounting device comprising at least one first fastening structure ([0046]) wherein the mounting device is connectable to the motion sensor via the first fastening structure ([0046]). The intended use of the mounting device with an electromagnetic filed generator is directed to intended use that does not impart a structural difference between the mounting device of Savitsky and the claimed mounting device of claim 1, the mounting device of Savitsky is capable of connecting an electromagnetic field generator within an envelope of 5 cm of the ultrasonic probe considering the mounting device 150 is disclosed as having a harness with an adjustable strap 153 ([0044]) that can position an element such as the motion sensor of Savitsky disclosed as miniaturized in [0037], within an envelope of 5cm on the ultrasonic probe and is thus capable of positioning an electromagnetic field generator in a similar fashion on an ultrasound probe consistent with envelope definition in page -6- line 21 to page -7- line 9 of instant specification. 
Regarding claim 2, the mounting device of Savitsky is reversibly connectable to the ultrasonic probe via fasteners disclosed in [0044].
Regarding claim 3, see discussion in claim 1 above, the mounting device 150 is disclosed as having a harness with an adjustable strap 153 ([0044]), the strap  of the mounting device is capable of being arranged within an envelope of 5cm of the ultrasonic probe, since the strap is not thick and is expandable to achieve a smaller thickness.
Regarding claims 6-7, see [0047] of Savitsky, the fasteners such as resistance fit, hook and loop, clips and magnets are configured to interact with at least one second fastening component.
Regarding claim 8-14, see [0044], the mounting device comprises at least one second fastening structure (157) wherein the mounting device is connectable to the ultrasonic probe via the second fastening structure [claim 8]; the fasteners disclosed in [0044] such as snap buttons, hook and loop, hooks and clips comprise at least one element of either a hook or loop of the hook-and-loop fastener, male or female part of snap buttons, or a clip [claim 9]; the second fastening component (adjustable strap 153 – [0044]) comprises at least one first and second connection elements (strap 153 has to connection elements 152 and 154), the mounting device being connectable to the ultrasonic probe via the first connection element (fasteners 157 such as snap buttons, hook and loop, hooks and clips on first connection element), the second connection element (one of 152 or 154) being connectable to the first connection element and the first fastening structure as depicted in Fig. 5A-5B [claim 10]; the first connection element comprises a belt (strap 153), or a clip 
Regarding claim 15, Savitsky discloses the mounting device comprising two connectable parts (Fig. 6A-B, mounting structure has at least two connectable parts that connect with the ultrasound probe) which as depicted, partially reproduce a three dimensional shape of the ultrasonic probe. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henkel as applied to claim 1 above and further in view of DE 2020015104277 U1 hereinafter “DE-277”.
Regarding claims 7, 9 and 11-14, D1 fails to disclose limitations of claim 7, 9 and 11-14, however, Henkel does note in [0021] that fasteners may be provides as separate parts. DE-277 discloses fastening means for an ultrasonic probe which could either be via a plug-in, clamping, latching or Velcro connection, friction form and/or force-locking connection or via a combination of the listed fastening means [0017], the fastening means can also be in a form of a recess designed in a particular form of an open or closed bore with a round or elongate cross section or a bayonet-like fastening, [0019] U-shaped incision and/or [0020] mold inserts. Inasmuch as DE-277 disclose fasteners that are either a plug-in, clamp, latch, force locking, recess type, bayonet type, U-shaped with inserts and combinations thereof as alternative fasteners to the one disclosed by Henkel (Velcro type fastener), it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other, In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982). In the instant case, substitute fastener as taught by   with a fastener that comprise a combination of a plug-in, clamp, latch, force locking recess type, bayonet type to perform the same function  fixedly attaching the magnetometer to the ultrasonic probe. In modified Henkel, a combination of listed fastener above would have at least one structure of claims 7 and 9-15., 
Claims 2, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henkel as applied to claim 1 above and further in view of Boctor et al., US 20150150464 A1 hereinafter “Boctor”.
Regarding claims 2, and 15-17, Henkel does not explicitly disclose wherein the mounting device is reversible connectable to the ultrasonic probe [claim 2] or wherein the mounting device comprises at least two connectable parts, which when connected,, at least partially reproduce a three-dimensional shape of the ultrasonic probe [claim 15], or the mounting device comprises an attachment element for mounting a needle guide on the ultrasonic device. However, Boctor discloses an ultrasonic probe with mounting device(holder 52 that includes housing 54 – [0060]) having a clamp system ((56) hence reversibly connected to the ultrasonic probe – [0060] – Fig. 1C) , which when connected, at least partially produce a three dimensional shape of the ultrasonic probe of Fig. 1D, the holder comprise a light delivery system 32 [0061], the light delivery system may include an interventional device such as a needle [0063]  hence an attachment element for mounting a needle. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have  with the fastener of Boctor that is reversibly connectable via the clamping system to the ultrasonic probe, and has an attachment element for a needle as taught by Boctor, as an art recognized alternative fastening means that allows for replacement or refurbishment of the mounting device, as well as increase applicability of a light delivery system and/or needle attachment. 

Allowable Subject Matter
Claims 4, 5,  19-21 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793